Case 1:18-cv-23329-RAR Document 140 Entered on FLSD Docket 09/30/2019 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                    Case No. 1:18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

        Defendants.
  _______________________________________/

            PLAINTIFF’S STATEMENT OF MATERIAL FACTS IN SUPPORT
          OF ITS SUPPLEMENT TO ITS MOTION FOR SUMMARY JUDGMENT
                       DIRECTED TO THE COUNTERCLAIM

         Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

  (“SFM”), by counsel and pursuant to Local Rule 56.1, hereby files its Statement of Material

  Facts in support of its contemporaneously filed Supplement to its Motion for Summary Judgment

  Directed to the Counterclaim of Defendants, MANUEL V. FEIJOO, M.D., P.A. (the “Clinic”)

  and MANUEL V. FEIJOO (“Dr. Feijoo”) (collectively, the “Defendants”), and identifies the

  following material facts as to which there does not exist a genuine issued to be tried:

         1.      SFM did not receive a written notice of intent to initiate litigation pursuant to

  Florida Statute § 627.736(10) from either of the Defendants for services provided to the insureds

  on the following PIP claims at issue in Defendants’ Counterclaim against SFM before

  Defendants filed the Counterclaim on July 2, 2019:

                 a)      59-9D39-520 (insured E.D.);
Case 1:18-cv-23329-RAR Document 140 Entered on FLSD Docket 09/30/2019 Page 2 of 4




                 b)     59-1307-W87 (insured S.S.);

                 c)     59-1792-C92 (insureds D.M. and M.M.);

                 d)     59-1801-Q94 (insured M.S.);

                 e)     59-2377-J31 (insured R.S.);

                 f)     59-2522-R30 (insured I.V.);

                 g)     59-2696-H00 (insured D.L.C.);

                 h)     59-2779-M11 (insured G.O.C.);

                 i)     59-3076-N06 (insured M.R.G.); and

                 j)     59-3418-Z51 (insured M.C.).

  [Affidavit of Timothy Banahan1]

         2.      SFM received written notice of intent to initiate litigation over the unpaid medical

  bills submitted by Dr. Feijoo’s Clinic for services provided to the following insureds pursuant to

  Florida Statute § 627.736(10) on the dates listed below, which are each less than 30 days from

  the date Defendants filed their Counterclaim on July 2, 2019:

         59-0885-M85 (insured J.B.) -          SFM received demand on 06/21/2019

         59-54K1-706 (insured J.S.)    -       SFM received demand on 06/21/2019

         59-1538-F74 (insured J.P)     -       SFM received demand on 06/24/2019

         59-1538-F74 (insured S.C.) -          SFM received demand on 06/24/2019

         59-1950-G14 (insured F.S.) -          SFM received demand on 06/21/2019

         59-2191-D27 (insured R.G.) -          SFM received demand on 06/24/2019

         59-2952-M64 (insured D.G.) -          SFM received demand on 06/21/2019


  1
    Mr. Banahan’s Affidavit is attached as Exhibit “A” to SFM’s contemporaneously filed Motion
  for Summary Judgment Directed to the Counterclaim.
                                                  2
Case 1:18-cv-23329-RAR Document 140 Entered on FLSD Docket 09/30/2019 Page 3 of 4




        59-3256-T55 (insured J.T.)   -     SFM received demand on 06/21/2019

        59-3275-L47 (insured E.F.B.) -     SFM received demand on 06/21/2019

        59-3328-H52 (insured S.L.M.) -     SFM received demand on 06/24/2019

        59-3329-B00 (insured D.A.D.) -     SFM received demand on 06/21/2019

        59-3404-N17 (insured T.G.C.) -     SFM received demand on 06/21/2019

        59-3404-N17 (insured T.M.C.) -     SFM received demand on 06/24/2019

        59-3403-X96 (insured J.E.)   -     SFM received demand on 06/24/2019

        59-3677-H66 (insured L.A.) -       SFM received demand on 06/24/2019

        59-3472-Z81 (insured C.A.) -       SFM received demand on 06/24/2019

        59-3618-T05 (insured A.J.P.P.) -   SFM received demand on 06/24/2019

        59-3880-J85 (insured A.R.G.P.) -   SFM received demand on 06/21/2019

        59-4335-Z33 (insured Y.F.) -       SFM received demand on 06/21/2019

  [Affidavit of Timothy Banahan]

        Dated: September 30, 2019.

                                           Respectfully submitted,

                                                  /s/ Kenneth P. Hazouri
                                                  KENNETH P. HAZOURI
                                                  Fla. Bar No. 019800
                                                  khazouri@dsklawgroup.com
                                                  ANDREW S. BALLENTINE
                                                  Fla. Bar No. 118075
                                                  aballentine@dsklawgroup.com
                                                  DEBEAUBIEN, SIMMONS, KNIGHT,
                                                    MANTZARIS AND NEAL, LLP
                                                  332 North Magnolia Avenue
                                                  Orlando, Florida 32801
                                                  Telephone: (407) 422-2454

                                                  —and—

                                              3
Case 1:18-cv-23329-RAR Document 140 Entered on FLSD Docket 09/30/2019 Page 4 of 4




                                            DAVID I. SPECTOR
                                            Fla. Bar No. 086540
                                            david.spector@hklaw.com
                                            KAYLA L. PRAGID
                                            Fla. Bar No. 098738
                                            kayla.pragid@hklaw.com
                                            HOLLAND & KNIGHT LLP
                                            222 Lakeview Avenue, Ste. 1000
                                            West Palm Beach, Florida 33401
                                            Telephone: (561) 833-2000
                                            Facsimile: (561) 650-8399

                                            Attorneys for Plaintiff/Counter-Defendant




                                        4
